UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2711



RAMONA S. BURNETTE,

                                              Plaintiff - Appellant,

          versus


CACI, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-506-3)


Submitted:   March 25, 1999                 Decided:   March 30, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ramona S. Burnette, Appellant Pro Se. Adam Augustine Carter, Alan
David Strasser, Robert L. Magielnicki, Sr., KUTAK, ROCK, Washing-
ton, D.C.; Allen Scott Rugg, POWELL, GOLDSTEIN, FRAZER & MURPHY,
L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ramona Burnette appeals the district court’s order dismissing

as barred by the statute of limitations her complaint in which she

alleged bankruptcy discrimination. We have reviewed the record and

the district court’s opinion and find no reversible error.     Ac-

cordingly, we affirm on the reasoning of the district court.   See

Burnette v. Caci, Inc., No. CA-98-506-3 (E.D. Va. Oct. 30, 1998).*

Additionally, we deny Caci’s motion for sanctions.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 29, 1998, the district court’s records show that it was
entered on the docket sheet on October 30, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2